DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 10/25/2022 to claims 1-12 and 21-25 have been entered. Claims 13-20 are canceled. Claims 26-33 have been added. Claims 1-12 and 21-33 remain pending, and are subject to the restriction requirement dated 7/25/2022.

Election/Restrictions
Applicant’s election without traverse of Group I, instantly claims 1-12 and 21-33 in the reply filed on 10/25/2022 is acknowledged.
In so much that Applicant canceled claims 13-20 which had been directed towards the non-elected invention, no claims are withdrawn at this time.
Claims 1-12 and 21-33 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “first inducible promoter”, which blurs the metes and bounds of the claim as the recitation of a first inducible promoter without the express recitation of a second inducible promoter is ambiguous to whether or not a second inducible promoter is required by the scope of the claim and these differing interpretations of the scope of the claim are mutually exclusive. Clarification and/or correction is required.
	As claims 2-12 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12, 21-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. (EP 3199632; provided in the IDS dated 4/26/2020).
This rejection addresses the embodiment of the first inducible promoter and second inducible promoter being the same promoter, and the first gRNA and second gRNA being different for claim 21. See M.P.E.P. § 2111.
Steiger teaches a method for performing enrichment of P. pastoris edited by CRISPR/CAS (i.e. a species of nucleic acid-guided nuclease), the method comprising: (a) providing electroporated in growth medium, wherein the cells comprise a coding sequence for CRISPR/CAS on a first plasmid, a sequence for a donor template DNA (e.g. target sequence) and a coding sequence for a gRNA on a second plasmid, wherein at least the coding sequence for the gRNA is under the control of a chemically-inducible promoter (i.e. pGAP), (b) allowing the transformed cells to grow at 25 °C until the cells have reached a suitable optical density, (c) inducing transcription of the sequence for the gRNA by increasing the culture temperature to 37 °C, (d) allowing the cells to edit, and then to grow  and wherein the encoded gRNA comprises a thermosensitive pre-gRNA element (¶0013, Examples 1 and 8; also ¶0096 for cultivation of cells), reading in part on claims 1, 5-8, 21-25, reading on the embodiment of yeast cells for claims 3 and 26, and reading on the electroporation of claims 4 and 29. Steiger teaches an embodiment wherein the endonuclease, gRNA, and target sequence (e.g. donor DNA) are constructed on a single plasmid (vector) (¶0107, also noting Example 1 wherein the target sequence is part of the gRNA vector for clarity), reading on claims 2, 27, and 28. Steiger teaches targeting two different (genomic) sites by different gRNAs employing the same or different functional pairs of tracrRNA and endonuclease or functional pairs of the constant part of gRNA and endonuclease (¶0023-0024), reading in-part on the second transformation of step (e) of claim 21. Steiger teaches utilizing one or more plasmids (¶0064), reading in-part on the second transformation of step (e) of claim 21.
Regarding claim 1 and 21, Steiger does not specifically teach growing the transformed cells until the cells have grown for at least 60% of log phase. Regarding Claims 5 and 22, Steiger does not specifically teach growing the transformed cells until the cells have grown for at least 75% of log phase. Claims 6 and 23, Steiger does not specifically teach growing the transformed cells until the cells have grown for at least 85% of log phase. Claims 7 and 24, Steiger does not specifically teach growing the transformed cells until the cells have grown for at least 85% of log phase. Claims 8 and 25, Steiger does not specifically teach growing the transformed cells until the cells have reached stationary phase However, Steiger expressly teaches growing cells to a desired, if unspecified, optical density as cited above, and so absent any showing to the contrary it would have been prima facie obvious to one of ordinary skill in the art before the invention was filed to further optimize the method(s) of  Steiger by routine experimentation to have the transformed cells be grown for at least 60%, 75%, 85%, or 95% of log phase or into stationary phase as claimed to achieve a desired gene editing efficiency. See M.P.E.P. § 2144.05.
Regarding claim 21, Steiger does not specifically teach  transforming the cells with a second round of nucleic acid-guided editing components, wherein the second round of nucleic acid-guided editing components comprises a second gRNA under the control of a second inducible promoter. However, Steiger expressly contemplates targeting multiple genomic sites by employing different gRNAs and expressly contemplates utilizing more than one plasmid as cited above. Therefore, It would have been obvious before the invention was made to further transform the cells of Steiger with a second plasmid encoding a nucleic acid-guided nuclease and gRNA under control of the (chemically-inducible) pGAP promoter as taught by Steiger as the addition would be predictably advantageous to edit a second genomic site in Steiger’s methods.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 9-11 and 30-32 rejected under 35 U.S.C. 103 as being unpatentable over Steiger as applied to claims 1 and 21 above, and further in view of Valdez-Cruz et al. (Microbial Cell Factories (2010), 9:18, 16 pages; Reference U).
The teachings of Steiger are relied upon as set forth above. Steiger further teaches that techniques for producing recombinant nucleic acids and organisms are well known to a person skilled in this art (¶0188),reading in-part on claims 9-11 and 30-32
Regarding claims 9 and 30, Steiger does not teach a temperature-inducible promoter. Regarding claims 10 and 31, Steiger does not teach a pL promoter. Regarding claims 11 and 32, Steiger does not teach inducing transcription by raising the temperature of the cells (in culture) to 42 °C. 
Valdez-Cruz teaches the temperature inducible expression system, based on the pL and/or pR phage lambda promoters regulated by the thermolabile cI857 repressor has been widely used to produce recombinant proteins in prokaryotic cells. In this expression system, induction of heterologous protein is achieved by increasing the culture temperature, generally above 37°C (Abstract), and teaches specific examples of temperatures up to 42 °C (Table 1, noting the “Culture conditions; induction strategy” column), reading on claims 9-11 and 30-32. Valdez-Cruz teaches that the heat-inducible pL and pR promoter system is advantageous in methods of heterologous protein production in prokaryotes to avoid the use of special media, and toxic and expensive chemical inducers (paragraph spanning p1-2), reading on claims 9-11 and 30-32
Regarding claims 9-11 and 30-32, it would have been obvious before the invention was filed to substitute the chemically-induced pGAP promoter of Steiger with the heat-induced pL promoter of Valdez-Cruz and to then induce gene expression at a temperature of about 42 °C. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Valdez Cruz teaches that teaches the temperature inducible expression system, based on the pL and/or pR phage lambda promoters regulated by the thermolabile cI857 repressor has been widely used to produce recombinant proteins in prokaryotic cells and because Steiger teaches that techniques for producing recombinant nucleic acids and organisms are well known to a person skilled in this art. The skilled artisan would have been motivated to do so because Valdez-Cruz teaches that the heat-inducible pL promoter system is advantageous in methods of heterologous protein production in prokaryotes to avoid the use of special media, and toxic and expensive chemical inducers, and so the substitution would predictably improve upon the methods of Steiger by removing the need for a chemical inducer of pGAP.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653